EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James L. Korenchan on 24 August 2022.
The application has been amended as follows: 

Abstract
A fitting assembly configured to visibly indicate nut tightness when coupling a first component to a second component is disclosed. The fitting assembly comprises a nut comprising a threaded portion and a chamber portion, wherein the chamber portion comprises one or more through-holes. The fitting assembly also comprises an indicator slidably disposed within the chamber portion, a retainer assembly disposed within the chamber portion and configured to interlock with an inner surface of the nut, and a spring disposed within the chamber portion between, and engaging, the indicator and the retainer assembly. The retainer assembly is configured to interface with the spring to retain the spring within the chamber portion. The fitting assembly is configured to receive the first component and the second component such that, when the nut is rotated, a visibility of the indicator through the one or more through-holes changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/24/2022